Citation Nr: 1743502	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-03 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a low back disability, and if so, whether service connection is warranted. 

2.  Entitlement to service connection for a left knee disability, claimed as secondary to service-connected residuals of right knee arthroplasty and chondroplasty.

3.  Entitlement to a rating in excess of 10 percent for residuals of right knee arthroplasty and chondroplasty.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU)

5.  Entitlement to basic eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35.



REPRESENTATION

Appellant represented by:	Christopher Loiacano, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions in January 2011, April 2011, July 2013, and November 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2016, the Veteran presented sworn testimony during a Travel Board hearing in St. Petersburg, Florida, presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  

The issues of entitlement to service connection for a low back disability, a rating in excess of 10 percent for residuals of right knee arthroplasty and chondroplasty, TDIU, and basic eligibility for DEA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision, dated in September 2007, the RO denied a claim for service connection for a lower back condition. 

2.  The evidence received since the September 2007 rating decision, which denied a claim for service connection for a lower back condition, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim. 

3.  There is no current left knee disability. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).  

2.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Here, the matter of notice regarding the application to reopen the claim for service connection for a low back disability is moot as and the claim for service connection for a low back disability is reopened.  The Veteran was advised of VA's duties to notify and assist in the development of the claim for a left knee disability in July 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records, pertinent post-service treatment records, Social Security Administration (SSA) records, statements, and testimony from the December 2016 Board hearing have been associated with the record.  Moreover, the Veteran was afforded VA examination in March 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2015 VA examination is adequate and addressed all the relevant criteria for the claimed left knee disability.  

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and no further action is necessary to assist the Veteran in substantiating this claim.


Application to Reopen

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   

The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In September 2007, the RO denied service connection for a low back condition upon its determination that the evidence did not show a clinically diagnosed disability that was related to his service-connected right lower extremity stress reaction, nor was there evidence of this disability during military service.  According to a September 2007 VA examination, the examiner determined that there were no objective findings of a lumbar spine condition other than the subjective complaints of pain reported by the Veteran.  Notice of the decision was sent to the Veteran.  The Veteran did not appeal the RO's decision.

The additional documentation received since the September 2007 RO decision includes additional VA and private treatment records, Social Security Administration records, and the December 2016 Board hearing transcript.  Of note, VA treatment records show diagnoses of degenerative joint disease of lumbar spine and degeneration of lumbar or lumbosacral intervertebral disc.  In addition, private treatment records dated in October 2009 and January 2017 reflect a current diagnosis of lumbar stenosis.  This evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for a low back disability is reopened. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 at 57 (1990).   

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 


Analysis

Left knee

The Veteran asserts that he suffers from a left knee disability secondary to his service-connected right knee disability.  See February 2013 statement.  However, the current competent medical evidence of record reflects that the Veteran does not have a current left knee disability.  

The Veteran was afforded a VA examination in March 2015.  The examiner stated that the Veteran does not have a current diagnosis associated with any claimed conditions listed above.  The examiner recounted the Veteran's complaints of injuring his right knee as well as bilateral knee pain in service.  She noted that the Veteran complained of bilateral knee pain in service; however she opined that there is no clinical finding of a left knee disability.  VA and private treatment records are also silent regarding any current left knee diagnoses.

While a finding that the Veteran had the disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability, there is no evidence showing that the Veteran has been diagnosed with a current left knee disability at any time since he filed his current claims.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  In the absence of proof of a current disability, there can be no valid claim for service connection.  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (the Court held that, in the absence of proof of a present disability, there can be no valid claim). 

A review of the record fails to show a current diagnosis of a left knee disability.  The Board is cognizant of the Veteran's appellate assertions.  For VA disability compensation purposes, pain alone is not considered to be a disability, but instead there must be another disability underlying complaints of pain.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, the Veteran's complaints of left knee pain do not reflect a current disability for VA purposes and therefore are not sufficient to support a claim for service connection. 

The Board acknowledges the Veteran's belief that he has a current left knee disability and notes that he is capable of reporting his personal observations concerning his left knee pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a layperson without medical training, the Veteran is not qualified to determine whether he has left knee disability for VA compensation purposes and to etiologically relate his claimed left knee pain to service or any event of service.  Thus, the Veteran's own implied assertions that he has a left knee disability as a result of his service-connected right knee disability are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  The Veteran has not submitted any medical evidence to support his contentions or which establishes that, since the Veteran filed his claim, he has a current left knee disability.

For the reasons stated above, the Board finds that the Veteran does not have a left knee disability.  Since there is no evidence of a current left knee disability, the preponderance of the evidence is against the claim for service connection.  Therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim is denied.  


ORDER

As new and material evidence has been received to reopen a claim for a low back disability, the appeal is granted to this extent only.

Service connection for a left knee disability is denied. 



REMAND

Low back disability

Regarding his low back disability, the Veteran has consistently stated that he believes his low back disability is related to his service-connected right knee disability.  See Board hearing transcript, p. 9.  While a medical opinion was previously sought, it was noted that there was no objective finding of a lumbar spine condition.  As noted above, more recent private treatment records reflect diagnoses of degenerative joint disease of the lumbar, degeneration of lumbar or lumbosacral intervertebral disc, and lumbar stenosis.  A remand for a new VA examination and opinion addressing the Veteran's contentions for service connection is warranted in this case.

Right knee disability

The Veteran also asserts that his residuals of right knee arthroplasty and chondroplasty warrant an increased rating.  The Veteran was most recently provided VA examinations regarding this service connected disability in April 2011 and March 2015.  The Board observes that the April 2011 and March 2015 VA examinations did not, per 38 C.F.R. § 4.59, report range of motion in terms of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion.  Therefore, another examination should be afforded to the Veteran to report all right knee ranges of motion in terms of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, with range of motion measurements of the opposite undamaged joint.  

TDIU

The service connection and increased rating claims are inextricably intertwined with the TDIU claim, inasmuch as they concern the occupational impairment due to the service-connected disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claims are inextricably intertwined when they have common parameters, such as when the outcome of one may affect the outcome of the other.  And to avoid piecemeal adjudication of these types of claims, they should be considered together).

VA treatment records

Finally, the record reflects that the Veteran receives VA treatment, but the most recent treatment notes are dated in October 2016.  Thus all outstanding VA treatment notes dated from October 2016 forward should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

Eligibility for DEA benefits

On the VA Form 9 received in February 2013, the Veteran requested a Travel Board hearing.  Although a Travel Board hearing was held in December 2016 addressing the other issues on appeal, that hearing did not address the issue of eligibility for DEA benefits.  The Board must defer consideration eligibility for DEA benefits until the Veteran has been afforded the requested Board hearing.  Thus, another Board hearing is warranted.  As the RO schedules Travel Board hearings, a remand of the case to the RO is warranted to schedule the requested hearing. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all outstanding VA treatment records from October 2016 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for the appropriate VA examination(s) concerning his claimed low back disability.  The entire record must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests should be accomplished, as appropriate.

Following physical examination of the Veteran and review of his pertinent medical history and lay statements, the examiner should identify any current low back disability and provide an opinion on the following.

State whether it at least as likely as not (50 percent probability or more) that the Veteran's low back disability had onset during a period of active service, was incurred within one year of active duty or is otherwise related to the Veteran's active service.

In the alternative, the examiner is asked to state whether it is as likely as not (50 percent probability or more) that any current low back disability is caused by his service-connected residuals of right knee arthroplasty and chondroplasty;

Or whether it is at least as likely as not (50 percent probability or greater) that any current low back disability is aggravated (permanently worsened) by his service- connected residuals of right knee arthroplasty and chondroplasty.  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. 

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his right knee disability.  In so doing, the examiner should ensure, consistent with 38 C.F.R. § 4.59, that the examination report include the results of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, with range of motion measurements of the opposite undamaged joint, in addition to the results following repetitive motion testing.  If it is not possible to complete any of the range of motion testing described above or concludes that the required testing is not necessary in this case, it should be explained why. 

Ask the examiner to describe the extent of any weakened movement, excess fatigability, or incoordination, on use.  Ask the examiner to express an opinion as to whether there would be additional impairment on repeated use or during flare-ups.  Ask the examiner to, if feasible, express the additional functional impairment due to weakened movement, excess fatigability, or incoordination, or during flare-ups, in terms of the additional degrees of limitation motion.  Ask the examiner, if he or she concludes that it is not feasible to express the additional impairment in degrees of limitation of motion, to explain why such a determination is not feasible.

Ask the examiner to discuss the effect of the Veteran's right knee disability on occupational functioning, including the ability to obtain or maintain gainful employment.

Also, comment on the collective occupational impact of all of his service-connected disabilities.

4.  Thereafter, undertake any additional development deemed warranted, and then readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

5.  Schedule the Veteran for a Travel Board hearing regarding eligibility for DEA benefits before a Veterans Law Judge.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


